DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiver or antenna must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9-13, 15, 17, 18, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0169069, Webber.
	In regards to claim 1, in Figures 1-10 and paragraphs detailing said figures, Webber discloses a connector assembly comprising: a connector body (2); a movable component (4) selectively movable between an uninstalled state and an installed state; a digital tag (62a-b); and a digital blocker (60, 68), wherein when the movable component is moved from the uninstalled state to the installed state, the digital blocker is moved relative to the digital tag from a position where the digital tag is blocked by the digital blocker to a position where the digital tag is unblocked by the digital blocker, thereby providing a digital indication of a successful connection between the connector body and the movable component.
	In regards to claim 3, in Figures 1-10 and paragraphs detailing said figures, Webber discloses the digital tag is attached the connector body (via 12).
In regards to claim 5, in Figures 1-10 and paragraphs detailing said figures, Webber discloses the digital blocker is attached to the connector body.
In regards to claim 9, in Figures 1-10 and paragraphs detailing said figures, Webber discloses the movable component is moved between the uninstalled state and the installed state in response to a linear input force.
In regards to claim 10, in Figures 1-10 and paragraphs detailing said figures, Webber discloses the movable component is rotatably movable between the uninstalled state and the installed state.
In regards to claim 11, in Figures 1-10 and paragraphs detailing said figures, Webber discloses when the movable component is in the uninstalled state, the movable component is unlocked relative to the connector body.
	In regards to claim 12, in Figures 1-10 and paragraphs detailing said figures, Webber discloses when the movable component is in the installed state, the movable component is locked relative to the connector body.
	In regards to claim 13, in Figures 1-10 and paragraphs detailing said figures, Webber discloses comprising a fitting (between 70a-b).
	In regards to claim 14, in Figures 1-10 and paragraphs detailing said figures, Webber discloses an end of the fitting is configured to be inserted into the connector body and the movable component.
In regards to claim 16, in Figures 1-10 and paragraphs detailing said figures, Webber discloses a receiver or antenna configured to read the digital indication provided by the digital tag.
	In regards to claim 18, in Figures 1-10 and paragraphs detailing said figures, Webber discloses a connector assembly comprising: a connector body; a movable component selectively movable between an uninstalled state and an installed state; a digital tag; and a digital blocker, wherein selective movement of the movable component between the uninstalled state and the installed state results in blocking and unblocking of the digital tag via relative movement between the digital blocker and the digital tag, and wherein blocking and unblocking the digital tag via relative movement between the digital blocker and the digital tag provides a digital status of a connection between the connector body and the movable component.
In regards to claim 31, in Figures 1-10 and paragraphs detailing said figures, Webber discloses a method for indicating a connection status on a connector assembly, the connector assembly including a connector body, a movable component, a digital tag, a digital blocker, and a fitting, the method comprising: blocking, via the digital blocker, an output signal of the digital tag; inserting an end of the fitting into the connector body; moving the movable component relative to the connector body from an uninstalled state to an installed state; in response to moving the movable component relative to the connector body from the uninstalled state to the installed state, unblocking, via movement of the digital blocker relative to the digital tag, the output signal of the digital tag; and providing an indication of a successful connection status between the fitting and the connector body based on the unblocked output signal from the digital tag.
	In regards to claim 32, in Figures 1-10 and paragraphs detailing said figures, Webber discloses blocking, via the digital blocker, the output signal of the digital tag comprises: at least partially overlapping the digital blocker with the digital tag.


Allowable Subject Matter
Claims 2, 4, 6-8, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679